DETAILED ACTION
1.	This Office Action is in response to Applicant’s Amendments and Remarks filed on 10/06/2021. Claims 1-13 and 15-21 are pending. Claims 1-3 and 7-8 are currently amended.  Claim 21 is newly added. Claim 14 has been cancelled. 

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

3.	The rejection of claim 14 under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends is withdrawn in view of Applicant’s cancelation of the claim.

Claim Objections
4.	Claim 21 is objected to because of the following informalities:  New claim 21 is missing a period at its end.  Appropriate correction is required.

Double Patenting
5.	Claims 1-13 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,008,535 B2 for the reasons presented in the Non-Final Rejection dated 10/05/2018.This is no longer a provisional double patenting rejection because previously copending App. No. 15/430,397 was issued as a patent (dated 05/18/2021); withdrawn method claims 18-30 were canceled. 
Claim Rejections - 35 USC § 103
6.	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bernardy et al. (DE 10 2012 218 690 A1; listed on Applicant’s IDS filed on 05/14/2021). The citations below to Bernardy are to the first paragraph numbers (the larger text) in the English translation provided by Applicant.
As to independent claim 1, Bernardy teaches a particulate fragrance enhancer (see para. 0011-0012, 0037, 0104: mixtures of different fragrances which together produce an appealing fragrance note), comprising: a first fragrance (see para. 0104: perfume); an esterquat, cationic polysaccharide or imidazolium fabric softening agent (see para. 0015-0017, 0040-0041; para. 0071-0072 an esterquat trade name); a water-soluble coating agent, said water-soluble coating agent being a liquid at a temperature of from about 68°F to about 72°F (converts to approximately 20°C to 22.2°C) (see para. 0019-0020: diol which is a liquid at 23°C); and a particulate core (see para. 0011-0012, 0033: it is preferred that the water-soluble carrier is particulate).
Regarding the “combined prior to being coated” feature in claim 1, there is some picking and choosing from Bernardy of a fabric softening agent as one of the “any other compounds” (see para. 0127: the diol, perfume and any other compounds present can be present in the form of a liquid coating on the surface of the particulate carrier) or an “optional ingredient” in the premix (see para. 0129-0130: a premix is first made from the diol, the dye, the perfume, and optional ingredients). Bernardy does not anticipate the present invention because he does not disclose the claimed “particulate fragrance enhancer” with sufficient specificity, e.g. fails to explicitly teach that a “fabric softening agent” is included in the premix. 
Bernardy discloses textile softening compounds as particularly preferred textile care compounds (see para. 0015), it would have been within the purview of a skilled artisan to select a textile softening agent as an “other compound” in the liquid coating/premix applied to the surface of a particulate carrier (see para. 0127 & 0129). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a fragrance [e.g. perfume], water-soluble coating agent [e.g. diol which is a liquid at 23°C], and fabric softening agent prior to coating on the surface of a particulate core from Bernardy’s disclosure.  For at least the reasons described above, Bernardy establishes a case of prima facie obviousness for instant claim 1.
As to claims 2-3, Bernardy teaches the particulate fragrance enhancer of claim 1, wherein the first fragrance is present in the particulate fragrance enhancer in an amount from about 0.1 wt% to 6 wt% (see para. 0022); wherein the fabric softening agent is present in the particulate fragrance enhancer in an amount from about 0.1 wt% to 10 wt% (see para. 0103: the amount of textile-care compound is preferably 0.1 to 15% by weight). A prima facie case of obviousness exists because the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. See MPEP 2144.05 I.
As to claim 4, Bernardy teaches that the textile-softening compound is, for example, a cationic polymer such as quaternary ammonium compounds (see para. 0040, 0050-0102), which are fabric softening agents listed for use in the present specification (see spec. pgs. 8-9). Thus, the textile-softening compound(s) taught by Bernardy would necessarily possess the claimed melting point of less than or equal to 68°F in view of the substantially identical composition. See MPEP 2112.01.
Bernardy teaches the particulate fragrance enhancer of claim 1, wherein the fabric softening agent comprises a compound having a structure according to Formula I as defined in claim 5 (see para. 0071-0072) and a compound having a structure according to Formulas II, III, IV or V as defined in claim 6 (see para. 0050-0102: teaches and/or suggests a structure of Formula IV).
As to claim 7, Bernardy teaches the particulate fragrance enhancer of claim 1, wherein the water-soluble coating agent is present in the particulate fragrance enhancer in an amount from about 0.001 wt% to about 2 wt% (see para. 0036: 0.1 to 5% by weight of the diol). 
As to claims 8-9, Bernardy teaches the particulate fragrance enhancer of claim 1 as described above, wherein the particulate core is present in the particulate fragrance enhancer in an amount from about 70 wt% to about 99 wt% (see para. 0034: preferably 75-90% by weight of the water-soluble carrier); and wherein the particulate core has a 15particle size of from about 0.5 mm to about 5 mm (see para. 0033: particle sizes in the range of 0.8 to 7 mm). A prima facie case of obviousness exists because the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. See MPEP 2144.05 I.
	As to claim 10, Bernardy teaches the particulate fragrance enhancer of claim 1, wherein the enhancer further comprises a second fragrance that is an encapsulated fragrance (see para. 0104: perfume is an essential component of the textile care composition and preference is given to using mixtures of different fragrances which together produce an appealing fragrance note; see para. 0107: at least part of the perfume is used in encapsulated form).
Bernardy fails to explicitly disclose that the first fragrance and the second fragrance are present at weight ratio of from about 1:4 to about 3:1 [claim 11]; and that the second fragrance has a particle size of from about 10 microns to about 180 microns [claim 12].  However, it is noted that one of ordinary skill in the art could discover the optimum or workable ranges for the amount of each fragrance and the particle size of the second fragrance based on routine experimentation and the disclosure of Bernardy.  Burden is shifted to the Applicant to provide evidence that the claimed ranges produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.  See MPEP 2144.05.


7.	Claims 13 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bernardy et al. (DE 10 2012 218 690 A1; citations to its translation), in view of Dihora (US 2005/0276831 A1; already of record).
As to independent claim 13, Bernardy teaches a method of manufacturing a particulate fragrance enhancer (see para. 0024: process for the production of a solid textile care composition; para. 0104: mixtures of different fragrances which together produce an appealing fragrance note), comprising surrounding a particulate core with a water-soluble coating agent, a first fragrance and a fabric softening agent (see para. 0024, 0127: the diol which is a liquid at 23°C, the perfume and any other compounds present can be present in the form of a liquid coating on the surface of the particulate carrier)10; wherein the water-soluble coating agent is a liquid at a temperature of from about 68°F to about 72°F (converts to ~ 20°C to 22.2°C) (see para. 0019-0020: diol Bernardy of a fabric softening agent as one of the “any other compounds” (see para. 0127: the diol, perfume and any other compounds present can be present in the form of a liquid coating on the surface of the particulate carrier) or an “optional ingredient” in the premix (see para. 0129-0130: a premix is first made from the diol, the dye, the perfume, and optional ingredients). Given that Bernardy discloses textile softening compounds as particularly preferred textile care compounds (see para. 0015), it would have been within the purview of a skilled artisan to select a textile softening agent as an “other compound” in the liquid coating/premix applied to the surface of a particulate carrier (see para. 0127 & 0129). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a fragrance [e.g. perfume], water-soluble coating agent [e.g. diol which is a liquid at 23°C], and fabric softening agent prior to coating on the surface of a particulate core from Bernardy’s disclosure. 
Further as to claim 13, Bernardy fails to explicitly disclose that the step of “coating a particulate core” occurs in a mixing vessel. 
However, Dihora, in analogous art of fragrance delivery particles (see para. 0005-0007, 0020), teaches that it is well-known in the art to apply one or more coatings to core particles in a mixing vessel (see para. 0039, 0047: suitable equipment for use in the processes include paddle mixers, ribbon mixers, drum mixers, etc.; see also Examples 2-4 in para. 0121-0123).
Therefore, in view of the teaching of Dihora, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to carry Bernardy in a mixing vessel as taught by Dihora to arrive at the claimed invention because Bernardy teaches that the feature “apply” means that at least one diol, a perfume, and any other compounds are applied to the surface of a particulate carrier, for example as a premix (see Bernardy para. 0127 & 0129). Dihora teaches that at least a portion of said benefit agent is encapsulated by a shell/coating (see Dihora para. 0028; Example 4 in para. 0123). Thus, a person of ordinary skill in the art would be motivated to manufacture the particulate fragrance enhancer by coating a core in a mixing vessel with a reasonable expectation of success for protecting the benefit agent (see Dihora para. 0005-0007) and would expect such a method to have similar properties to those claimed, absent the showing of unexpected results.
As to claims 15-16, Bernardy and Dihora teach the method of claim 13, wherein the coating comprises spraying the water-soluble coating agent, the first fragrance, the fabric softening agent, or a combination thereof onto the 10particulate core (see Dihora para. 0044, 0047); and wherein the coating further comprises applying a corrosion inhibitor, a processing aid, or a combination thereof to the particulate core in the mixing vessel to form the particulate fragrance enhancer (see Bernardy para. 0038, 0144; Dihora para. 0052).  
As to claim 17, Bernardy and Dihora teach the method of claim 13, wherein the mixing vessel is a member selected from the group consisting of: a plow mixer, a ribbon mixer, a spiral mixer, a paddle mixer, a v- blender, a conical screw mixer, and a drum mixer (see Dihora para. 0047).
As to claim 18, Bernardy and Dihora teach the method of claim 13, wherein the enhancer further comprises a second fragrance that is an encapsulated fragrance (see 
As to claims 19-20, it would have been obvious to one of ordinary skill in the art based on routine experimentation and the disclosures of the prior art to apply the second fragrance on a conveyor via a vibratory feeder or to combine the second fragrance and the coated particulate core in a conical mixer, as such methodologies are known application methods for preparing fabric care particles.
As to claim 21, Bernardy and Dihora teach the method of claim 13, wherein the fabric softening agent is an esterquat, cationic polysaccharide or imidazolium (see para. 0040-0041, 0055, 0071: trade name for an esterquat).


Response to Arguments
8.	Applicant's arguments filed 10/06/2021 have been fully considered but they are not persuasive. The referenced pg. # are as labeled by Applicant in their Remarks. 
	Applicant argues on pg. 8 that Bernardy does not teach that “a first fragrance, the (esterquat, cationic polysaccharide or imidazolium) fabric softening agent are combined prior to being coated onto the particulate core”, i.e. the claimed premix of three ingredients, and argues that para. [0129] (or any part of Bernardy) does not teach the fabric softener in the premix. 
However, independent claim 1 is drawn to a “particulate fragrance enhancer”, so is a product claim. The feature “…combined prior to being coated…” is a method step. In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324. 
With respect to independent claim 13 drawn to a “method of manufacturing a particulate fragrance enhancer”, Bernardy teaches that, in order to achieve optimal performance, it may be preferred that a fabric care composite contains a combination of at least two fabric care compounds (see para. 0018) and that a textile-care compound is understood to mean any compound which imparts an advantageous effect to the textile fabrics treated therewith, such as a textile-softening effect, then lists non-limiting examples of those compounds (see para. 0037-0038). Even though a “fragrance” is not recited in this list, it is well known to those of ordinary skill in the art that a fragrance imparts an advantageous effect to textile fabrics, for example a pleasant smell or a reduction in bad odors. Thus, it is a reasonable interpretation that a fabric softening agent could be combined with a fragrance and coating agent, as claimed.
Applicant argues on pg. 9 of their Remarks that the textile care compound, i.e. softening agent, is not included in the premix and is only coated onto the core after the premix has already been applied, then cites Bernardy para. [0177] and draws a process chart representation of his examples E1-E3.
However, Bernardy is not limited to its working examples, for instance it is not limited to the embodiment in which “the particulate carrier is at least partially exposed to the premix, then coated with the textile-In re Fracalossi, 215 USPQ 569 (C.C.P.A. 1982), Court Opinion: “It is axiomatic that a reference must be considered in its entirety, and it is well established that the disclosure of a reference is not limited to specific working examples contained therein. E.g., In re Lamberti, 545 F.2d. 747, 750, 192 U.S.P.Q. 278, 280 (C.C.P.A.1976). A reference is prior art not only for the teaching of the specific embodiment recited but for what it fairly teaches to one skilled in the art. In re Boe, 53 C.C.P.A. 1079, 1082, 355 F.2d 961, 964, 148 U.S.P.Q. 507, 510 (1966).”
	Applicant argues on pg. 10 that Bernardy teaches away from using a premix of three ingredients (fragrance, fabric softening agent, coating agent), citing para. [0106]. Applicant argues that according to Bernardy, the premix of the present invention may be unstable; however, due to the use of the claimed premix and applying it to a particulate core, such problems are avoided.
First, “such problems are avoided” is a conclusory statement not supported by any factual evidence. See MPEP § 716.01(c), subsection titled “Attorney Arguments Cannot Take The Place of Evidence” and MPEP 2145, Part I. “Arguments of counsel cannot take the place of factually supported objective evidence.” Second, a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540,220 USPQ 303 (Fed. Cir. 1 983), cert. Denied, 469 U.S. 851 (1984). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v, Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also MPEP 2141.02, MPEP 2145X.D.1 and MPEP 2123. It is noted that the term “premix” is not used in the instant claims.

However, changing the order of steps does not render a claimed process (claims 13 & 15-21) non-obvious over the prior art. See MPEP 2144.04 IV C: Changes in Sequence of Adding Ingredients. It is again noted that claim 1 reads as a product-by-process claim, and the burden is on Applicant to show how the particulate fragrance enhancer product differs when produced by the claimed process before such a claim can be properly evaluated for novelty or nonobviousness. See MPEP 2113
	Applicant argues on pg. 11 that the fabric softener can also not be regarded as an “optional ingredient” as alleged on page 5 of the Office Action since the entirety of Bernardy teaches that a textile care compound is a required or “essential” ingredient, citing para. [0011], [0104]; “optional ingredients” are those listed in para. [0108-0125] which includes the dyes contained in the premix of examples E1-E3. 
	However, while a textile care compound is required/essential in Bernardy’s composition, a textile-softening compound is not specifically required (see para. 0038: the textile-care compound can, for example, be a textile-softening compound; para. 0040: preferably a textile-softening compound). See MPEP 2123.
Applicant argues that the particulate of claim 1 will thus result in a different structure than a particulate of Bernardy because the particulate of Bernardy will have a 
However, “result in a different structure” is a conclusory statement not supported by any factual evidence. See MPEP § 716.01(c) and MPEP 2145, Part I. Perhaps the claims should be amended to require these structural features, i.e. specifically recite that the fragrance, fabric softening agent and water-soluble coating agent are a single layer on the particulate core. The method step “combined prior to being coated” could result in a heterogeneous mixture (i.e. not homogeneous) and thus different components would be in different areas/layers around the particulate core. “Applied at the same time” is also not required by the current claim language.
	Applicant argues on the paragraph pgs. 11-12 that Dihora is only used to show that coating of particulate cores can be done in a mixing vessel and does not teach or suggest wherein a first fragrance, fabric softening agent and water-soluble coating agent are combined prior to being coated onto a particulate core. Thus, Applicant argues that claims 1 and 13 and all claims dependent therefrom, are not obvious over Bernardy in view of Dihora. 
	This argument is not persuasive because Dihora is cited as a secondary reference to teach mixing vessels and it is not necessary for a secondary reference to contain all the features of the presently claimed invention. As explained above, Bernardy does support a prima facie case of obviousness, i.e. is not deficient, so Dihora does not have to teach this claimed feature. Thus, Dihora in combination with Bernardy, discloses the method of claims 13 and 15-21.
.


Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KATIE L. HAMMER
Primary Examiner
Art Unit 1761



/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        January 24, 2022